DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Remarks
2. 	This office action is in response to applicant's Arguments/Remarks filed 06/02/2022. Claims 1-5, 7-10, 13-20 and new claim 21 are pending, and claims 6, 11 and 12 are previously cancelled. 

Response to Arguments
3.	Applicant's arguments filed 1-5 and 7-10 have been fully considered but they are not persuasive.
Regarding the amended claim 1, applicant argues that Kim does not disclose 
wherein a first front portion of the display is exposed to a region of the 
distance while a second front portion of the display is still covered by the front 
surface glass, and a size of the first front portion of the display corresponds to the 
distance. The examiner respectfully disagrees. Kim discloses “…the second side member 460 may overlap at least a portion of the first side member 450 in the “reduced display 410 state”, and in the “expanded display 410 state”, the overlapped portion between the second side member 460 and the first side member 450 may be narrower than that in the “reduced display 410 state”. According to another embodiment, the second side member 460 may not overlap the first side member 450 in the “expanded display 410 state” (paragraphs 0097-0098). Since Lee discloses reduced display 410  and the “expanded display 410, one having ordinary skill in the art would recognize that  in the reduced display 410, a portion of front display 410 is covered by the other portion of display 410 and a size of the first front portion of the display corresponds to the distance. Thus, Kim clearly discloses the argued part of claim 1 limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-3, 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S Patent Pub. # US 2021/0219437 A1) in view of Myers et al (U.S Patent Pub. # US 2012/0242588 A1).
Regarding claim 1, Kim  et al discloses a flexible display device case  that is mountable to a flexible display device including a first body and a second body configured to be movable relative to the first body (figures 4A-4B,  a display  housing (i.e., a plate 201),  a first side member 450 and a second side member 460) ; paragraphs 0058 and 0097, the flexible display device case (i.e., the plate 201,  the first side member 450 and the second side member 460) is mountable to a flexible display device(i.e., a  flexible display 410) including a first body (i.e., a left side of the display housing (the left side of the plate 201) and a first side member 450)) and a second body (i.e., a right side of the plate 201 and a second side member 460) configured to be movable relative to the first body), the flexible display device case comprising: a first member mountable to the first body to surround a side surface portion of the first body (figures 4A-4B,  a first side member 450 (items 421, 422 and 423); paragraph 0099, the first member (i.e., the first side member 450)  is surround a side surface portion of the first body (i.e., the left side of the plate 201); a second member mountable to the second body to surround a side surface portion of the second body (figures 4A-4B,  a second side member 460 (items 424, 425 and 426); paragraph 0100, the second member (i.e., second side member 460) is  surround a side surface portion of the second body (i.e., the right side of the plate 201)); and a front surface glass disposed to cover front surfaces of the first member and the second member so as to surround a display exposed to front surfaces of the first body and the second body (figures 2 and 4A-4B, a front surface  of the first plate 201) and coupled to the first member and the second member (see figures 4A-4B, paragraphs 0058, 0072, 0097-0098 and 0101, “…a flexible display 210 exposed through the first plate 201”. The front surface (i.e.,  the first plate 201) is  coupled to the first member (i.e., the first side member 450) and the second member (i.e., second side member 460)), wherein an area overlapped by the first member and the second member changes as the first body and the second body move relative to each other (paragraphs 0098 and 0100-0101, “…in the "reduced display 410 state", the second side member 460 may overlap at least a portion of the first side member 450”), and wherein a distance of the front surface glass changes as the first body and the second body move relative to each other (see figures 4A-4B,  W1 and W2 on the front surface of the first plate 201; paragraph, 0090, the distance of the front surface  (i.e., the front surface  of the first plate 201) changes as the first body (i.e., the left side of the plate 201 and the first side member 450))  and the second body (i.e., the right side of the plate 201 and the second side member 460) move relative to each other),and wherein a first front portion of the display is exposed to a region of the distance while a second front portion of the display is still covered by the front surface glass, and a size of the first front portion of the display corresponds to the distance (see figure 4A, a reduced state display 410; paragraphs 0097-0098, in the reduced display 410, a portion of front display 410 is covered by the other portion of display 410 ).
Kim et al does not explicitly disclose the front surface (the front surface of the display device) is a glass.
Myers et al discloses a display device cover could be implemented using a glass (paragraphs 0024 and 0028).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al with the teachings of Myers et al, such that a first front surface of the display deice could implement with a glass material by the choice of material design preference.

	Regarding claim 2, Kim et al in view of Myers et al discloses the apparatus of claim 1. Kim et al further discloses wherein the first member comprises: a first side surface portion configured to surround a side surface of a long side of the first body (figures 4A-4B, a first surface 421; paragraph 0099); and a first guide portion perpendicular to the first side surface portion and extending to surround an upper surface or a lower surface of the first body (figures 4A-4B,  a second surface 422  or a third surface 423; paragraph 0099  a first guide portion(i.e., the second surface 422) perpendicular to the first side surface portion(i.e., the first surface 421) and extending to surround an upper surface or a lower surface of the first body (i.e., the left side of the display housing).

	Regarding claim 3, Kim et al in view of Myers et al discloses the apparatus of claim 2. Kim et al further discloses wherein the first member further comprises: a rear surface portion configured to surround at least a part of a rear surface of the first body (figures 4A-4B, a second plate 203 paragraphs 0058, 0072 and 0078, a plate 203 is facing a rear surface of a plate 201).

Regarding claim 5, Kim et al in view of Myers et al discloses the apparatus of claim 2. Kim et al further discloses wherein the second member comprises: a second side surface portion configured to surround a side surface of a long side of the second body (figures 4A-4B, a fourth surface 424; paragraph 0100,  the second side surface portion (i.e., the fourth surface 424) configured to surround a side surface of a long side of the second body (i.e., the right side of the display housing); and a second guide portion perpendicular to the second side surface portion and extending to surround an upper surface or a lower surface of the second body (figures 4A-4B, a fifth surface 425 , the second guide portion (i.e., a fifth surface 425 or a sixth surface 426 ) perpendicular to the second side surface portion(i.e., the fourth surface 424) and extending to surround an upper surface or a lower surface of the second body), wherein the second guide portion of the second member is configured to be drawn into or out from the first guide portion of the first member as the first body and the second body are relatively moved between a first state and a second state (paragraphs 0098 and 0100-0101, “…in the "reduced display 410 state", the fifth surface 425 of the second side member 460 may face a portion of the second surface 422 of the first side member 450”).

Regarding claim 7, Kim et al in view of Myers et al discloses the apparatus of claim 1. Kim et al discloses wherein the front surface glass comprises: a first front surface glass fixed by the first side surface portion and the 57Docket 2060-5968 first guide portion of the first member (see figures 4A-4B, the left side display 410 and the first member 450; paragraphs 0058, 0097-0098 and 0101); and a second front surface glass fixed by the second side surface portion and the second guide portion of the second member (see figures 4A-4B, the right side display 410 and  the second member 460). 
Kim et al does not explicitly disclose the first front surface and the second front surfaces are glass.
Myers et al discloses a display device cover could be implemented using a glass (paragraphs 0024 and 0028).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al with the teachings of Myers et al, such that a first front surface and a second front surface of the display deice could implement with a glass material by the choice of material design preference.

Regarding claim 8, Kim et al in view of Myers et al discloses the apparatus of claim 7. Kim et al discloses wherein the first front surface glass and the second front surface glass are configured such that: adjacent side surfaces of the first front surface glass and the second front surface glass contact each other in the first state (see figure 4A, the "reduced display 410 state; paragraphs 0098); and the adjacent side surfaces of the first front surface glass and the second front surface glass are spaced apart from each other while being moved from being in the first state to being in the second state (figure 4B, the "expanded display 410 state; paragraphs 0098), expect for the first front surface glass and the second front surface glass. 
However, Myers et al discloses a display device cover could be implemented using a glass (paragraphs 0024 and 0028).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al with the teachings of Myers et al, such that a first front surface and a second front surface of the display deice could implement with a glass material by the choice of material design preference.

Regarding claim 9, Kim et al in view of Myers et al discloses the apparatus of claim 5. Kim et al does not explicitly disclose wherein the first side surface portion and the second side surface portion are provided with button holes formed at areas corresponding to buttons of the flexible display device to expose the buttons outside of the flexible display device.
 	 Myers et al discloses a flexible display device to expose buttons outside of the flexible display device (figure 1, buttons; paragraphs 0024 and 0030)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate buttons in display device of   Myers et al in to the display device of Kim et al in order to allow a user to conveniently control various function of the display device.

Regarding claim 10, Kim et al in view of Myers et al discloses the apparatus of claim 5. Kim et al does not explicitly disclose wherein the first guide portion and the second guide portion are provided with at least one sensor hole to expose a speaker and a sensor disposed on a front surface and a rear surface of the flexible display device to outside of the flexible display device.  
	Myers et al discloses sensor hole to expose a speaker and a sensor disposed on a front surface and a rear surface of the flexible display device to outside of a flexible display device (paragraphs 0021, 0027-0028 and 0030). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a speaker and a sensor in display device of   Myers et al in to a front surface and a rear surface of the flexible display device of Kim et al in order to allow a user to hear an audio output from the display device. 

Regarding claim 11, Kim et al in view of Myers et al discloses the apparatus of claim 1. Kim et al further discloses wherein the flexible display device further includes a flexible display (figures 4A-4B, a display 410), wherein the first member and the second member are configured such 58Docket 2060-5968 that: the area overlapped by the first member  and the second member is largest when the flexible display device is in a first state, in which the first body and the second body are located adjacent to each other (see figure 4A, the display 410, paragraphs 0098,  “…in the "reduced display 410 state, the second side member 460 may overlap at least a portion of the first side member 450” ); and the area overlapped by the first member and the second member is narrowed while the flexible display device is changed from the first state to a second state, in which the first body and the second body are moved away from each other such that an area of the flexible display that is exposed to a front surface of the first body is largest (see figure 4B, the display 410 (W1 + W2); paragraphs 0098, in the "expanded display 410 state", the second side member 460 may not overlap the first side member 450”. The area overlapped by the first member and the second member is narrowed (i.e. not overlap)).  In another embodiment, Kim et al discloses in a first state (in a "reduced display state), an area of a flexible display that is exposed to a rear surface of a second body is largest (see figures 5 and 6, a display 510, paragraph 0112)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement an area of a flexible display of Kim et al could be exposed to a rear surface of a second body by design choice preference.

5.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S Patent Pub. # US 2021/0219437 A1) in view of Myers et al (U.S Patent Pub. # US 2012/0242588 A1) further  in view of Moody et al (U.S Patent Pub. # US 2018/0041237 A1).
Regarding claim 4, Kim et al in view of Myers et al discloses the apparatus of claim 3. Kim et al in view of Myers et al does not disclose wherein the first member further comprises: a stand configured to be pushed in or pulled out from the rear surface portion and fixable by an external force when pulled out.  
Moody et al discloses a stand configured to be pushed in or pulled out from the rear surface portion and fixable by an external force when pulled out (figures 1-4, a support stand 20; paragraph 0053, the support stand 20 configured to be pushed in a storage position and or pulled out from the storage position).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stand of in the electronic device case of Moody et al in to the electronic device case of Kim et al in view of Myers et al in order to allow a user conveniently use the electronic device.

6.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S Patent Pub. # US 2020/0348727 A1). 
Regarding claim 20, Lee discloses a flexible display device case (figures 1-6,  a display  case CS) that is mountable to a flexible display device including a first body and a second body configured to be movable relative to the first body (figures 1-6,  a first body (CS2) and a second body (CS1)); 0049, “… the first case CS1 (i.e., the second body) is movable relative to the second case CS2 (i.e., the first body)” ), the flexible display device case comprising: a first member mountable to the first body to surround a side surface portion of the first body  (figure 6, SW1-SW3 of the CS2; paragraphs 0077-0078), the first member comprising a first slit formed along a first direction (figure 6, a first slit (GG2);  paragraphs 0078-0080); and a second member mountable to the second body to surround a side surface portion of the second body (figure 6, OSW1-OSW3 of the CS1; paragraph 0070), the second member comprising a second slit formed along the first direction (figure 6, a second slit (GG1); paragraph 0072) , wherein the first member and the second member further comprise an engaging member (figures 3-5, a support plate SP) configured to be rotatable in one direction (paragraphs 0052-0053, “..the support plate SP may also move in the first direction DR1”), and having an engaging surface inserted into the first slit and the second slit (paragraphs 0072and 0095, “… the support plate SP may be disposed in the first and second guide grooves GG1 and GG2”), wherein the engaging surface of the engaging member is inserted into the first slit and the second slit when the flexible display device is such that the first body and the second body are moved away from each other such that an area of the flexible display that is exposed to a front surface of the first body is largest (see figure 4, Sp1, SB, SP2 of SP; paragraphs 0095-0096) except for so as to prevent the first plate and the second plate from being moved away from or closer to each other by an external force. However, the limitation of to prevent the first plate and the second plate from being moved away from or closer to each other by an external force,  it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 USPQ2d 1647 1987).

Allowable Subject Matter
7.	Claims 21 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 21, and as applied the claim 20 above, Lee further discloses wherein the first member and the second member are configured such that: the area overlapped by the first member and the second member is largest when the flexible display device is in a first state, in which the first body and the second body are located adjacent to each other such that an area of the flexible display that is exposed to a rear surface of the second body is largest (figure 2 and 4-5, an open state display device; paragraphs 0052 and 00110); and the area overlapped by the first member and the second member is narrowed while the flexible display device is changed from the first state to a second state, in which the first body and the second body are moved away from each other such that an area of the flexible display that is exposed to the front surface of the first body is largest(see figures 2 and 5, In open state, the area overlapped by the first member(i.e., CS2) and the second member(i.e., CS1) is narrowed ; paragraphs 0053 and 0069). Lee does not disclose wherein the first member and the second member further comprise a shock reducing portion, wherein the shock reducing portion comprises: a first plate formed to the first member; and a second plate including a portion that overlaps the first plate formed to the second member, and wherein the first plate and the second plate are configured to be capable of being: disposed adjacent to each other when the flexible display device is in the first state so that the second slit is covered by the first plate; and moved away from each other when the flexible display device is in the second state so that the first slit and the second slit communicate with each other.  Thus, Claims 21 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-19 are also objected to as being independent claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649